IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Eastern Logistics, Inc.,                :
                                        : No. 255 C.D. 2015
                           Petitioner   : Submitted: July 10, 2015
                                        :
                    v.                  :
                                        :
Workers’ Compensation Appeal            :
Board (Jenkins),                        :
                                        :
                           Respondent   :



BEFORE:      HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE P. KEVIN BROBSON, Judge
             HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY SENIOR JUDGE FRIEDMAN                                FILED: August 5, 2015


             Eastern Logistics, Inc. (Employer) petitions for review of the February
19, 2015, order of the Workers’ Compensation Appeal Board (WCAB) affirming the
decision of a workers’ compensation judge (WCJ) to grant Brandon Jenkins’
(Claimant) claim petition. We affirm.


             On January 4, 2012, Claimant filed a claim petition alleging that he
sustained a work injury. At the WCJ’s hearing on March 6, 2012, Claimant testified
that he worked as a mechanic in Employer’s shop, where he repaired trucks and
maintained vehicles. (WCJ’s Findings of Fact, Nos. 1-2.) On August 10, 2011,
Claimant finished his shift, clocked out of work, and proceeded to a parking lot on
Employer’s premises to get to his vehicle.1 (Id., No. 3.) As Claimant walked across
the parking lot, Claimant’s supervisor, Dave Frohm, “drove towards . . . Claimant’s
left side” in Frohm’s Ford F-150 pickup truck “and struck . . . Claimant’s left hip.”
(Id.) Claimant avoided falling to the ground by catching himself on the hood of a van
driven by Dan Merovich, which was stopped on Claimant’s right side.2 (Id.) About
one week after his injury, Claimant treated with his family physician for soreness in
his neck and lower back. (Id., No. 4.) Claimant’s physician then released Claimant
to light-duty work with restrictions. (Id.)


               Claimant also introduced the testimony of Steven Michael DeLuca,
D.O., who is board-certified in orthopedic surgery. Dr. DeLuca diagnosed Claimant
with an acute left hip labral tear with underlying femoroacetabular impingement
syndrome and probable cord contusion with mylo-malacia. Dr. DeLuca opined that
these conditions resulted from Claimant’s work injury.                  Dr. DeLuca performed
arthroscopic surgery on Claimant’s left hip on April 26, 2012. After that surgery,
Claimant developed a Chiari malformation.3 Claimant and Employer stipulated that
the symptoms of Claimant’s Chiari malformation were causally related to his August
10, 2011, work injury and caused Claimant to be totally disabled between August 7,


       1
          Although Claimant did not testify as to the exact amount of time between his clocking out
and his injury, he testified that he walked directly to Employer’s parking lot after clocking out and
did not stop for any reason. (N.T., 3/6/12, at 10-11.)

       2
        Merovich testified that he is a contractor and performs repair and maintenance work for
Employer. (N.T., 7/10/12, at 7.) Merovich also testified that he witnessed Frohm’s truck hit
Claimant in Employer’s parking lot. (WCJ’s Findings of Fact, No. 12.)

       3
        Dr. DeLuca testified that a Chiari malformation is a serious spinal cord condition. (WCJ’s
Findings of Fact, No. 10; DeLuca Dep. at 13-14.)


                                                 2
2012, and December 18, 2012. (Id., Nos. 7-11.) Employer introduced the testimony
of Matthew J. Espenshade, D.O., who opined that Claimant did not sustain any
injuries to his left hip as a result of being hit by Frohm’s truck on August 10, 2011.
(Id., No. 13.)


              On February 19, 2013, the WCJ issued an interlocutory order,
concluding that Claimant was in the course and scope of his employment when he
was injured. On February 12, 2014, the WCJ granted Claimant’s claim petition. The
WCJ credited all testimony except that of Dr. Espenshade, which the WCJ discredited
because it was inconsistent with Dr. DeLuca’s credible testimony that Claimant’s hip
injury was the result of being hit by Frohm’s truck on August 10, 2011. The WCJ
concluded that Claimant sustained his burden of proving that he was in the course and
scope of his employment when he was injured on August 10, 2011, and that his work
injury caused his temporary, total disability as of April 26, 2012.                      (WCJ’s
Conclusions of Law, Nos. 2-4.)


              Employer appealed the WCJ’s decision to the WCAB, which affirmed.
The WCAB concluded that Claimant was injured in the course of his employment
because he was injured on Employer’s premises shortly after he clocked out for the
day and while walking to his vehicle in order to leave work. (WCAB’s Op. at 3-4.)
Employer now petitions this court for review.4



       4
        Our scope of review is limited to determining whether constitutional rights were violated,
whether the adjudication is in accordance with the law, and whether the necessary findings of fact
are supported by substantial evidence. Section 704 of the Administrative Agency Law, 2 Pa. C.S.
§704.


                                                3
                 On appeal, Employer argues that the WCAB erred in determining that
Claimant was injured in the course of his employment because Claimant’s injuries
were not caused by a condition of Employer’s premises or by the operation of
Employer’s business thereon. We disagree.


                 Under section 301(c)(1) of the Workers’ Compensation Act (Act),5 77
P.S. §411(1), a claimant seeking benefits for an injury must show that he sustained
the injury during the course of his employment and that his disability is causally
related thereto.          Miller v. Workers’ Compensation Appeal Board (Millard
Refrigerated Services and Sentry Claims Service), 47 A.3d 206, 208 (Pa. Cmwlth.
2012). Whether an employee was acting in the course of his employment at the time
of his injury is a question of law to be determined based on the WCJ’s findings of
fact.       Pennsylvania State University v. Workers’ Compensation Appeal Board
(Rabin), 53 A.3d 126, 131 (Pa. Cmwlth. 2012).


                 In U.S. Airways v. Workers’ Compensation Appeal Board (Dixon), 764
A.2d 635, 640 (Pa. Cmwlth. 2000) (emphases added), we stated:

                 An injury may be sustained “in the course of employment”
                 under Section 301(c)(1) of the Act in two distinct situations:
                 (1) where the employee is injured on or off the employer’s
                 premises, while actually engaged in furtherance of the
                 employer’s business or affairs; or (2) where the employee,
                 although not actually engaged in the furtherance of the
                 employer’s business or affairs, (a) is on the premises
                 occupied or under the control of the employer, or upon
                 which the employer’s business or affairs are being carried
                 on, (b) is required by the nature of his employment to be
        5
            Act of June 2, 1915, P.L. 736, as amended.


                                                   4
            present on the employer’s premises, and (c) sustains injuries
            caused by the condition of the premises or by operation of
            the employer’s business or affairs thereon.

In regard to the first situation, “‘once an employee is on the [e]mployer’s premises,
actually getting to or leaving the employee’s work station is a necessary part of that
employee’s employment, and thus, definitively furthering the employer’s interests.’”
Allegheny Ludlum Corporation v. Workers’ Compensation Appeal Board (Hines),
913 A.2d 345, 349 (Pa. Cmwlth. 2006) (emphasis added) (citation omitted).
Therefore, “‘an employee will be considered to have suffered an injury ‘in the course
of employment’ if the injury occurred on the employer’s ‘premises’ at a reasonable
time before or after the work period.’”       Id. (citation omitted).   An employer’s
premises includes the reasonable means of access to the employer’s business, such as
employee parking lots.       Ace Wire Spring & Form Company v. Workers’
Compensation Appeal Board (Walshesky), 93 A.3d 923, 932 (Pa. Cmwlth.), appeal
denied, 104 A.3d 6 (Pa. 2014).


            Here, Claimant was injured in Employer’s parking lot shortly after
clocking out for the day and while walking to his vehicle in the parking lot. Under
these facts, Claimant was injured while furthering Employer’s interests and, thus, in
the course of his employment under the first situation described in Dixon.
Employer’s argument that Claimant failed to prove that his injuries were caused by a
condition of Employer’s premises relates only to the second situation described in
Dixon. Therefore, we agree with the WCJ and the WCAB that Claimant met his
burden of proving that he was injured in the course of his employment.




                                          5
Accordingly, we affirm.




                          ___________________________________
                          ROCHELLE S. FRIEDMAN, Senior Judge




                             6
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Eastern Logistics, Inc.,                 :
                                         : No. 255 C.D. 2015
                           Petitioner    :
                                         :
                    v.                   :
                                         :
Workers’ Compensation Appeal             :
Board (Jenkins),                         :
                                         :
                           Respondent    :




                                        ORDER


             AND NOW, this 5th day of August, 2015, we hereby affirm the February
19, 2015, order of the Workers’ Compensation Appeal Board.



                                         ___________________________________
                                         ROCHELLE S. FRIEDMAN, Senior Judge